CROSS V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-420-CR





LARRY NEIL CROSS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 158TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Larry Neil Cross seeks an out-of-time appeal of his 1982 theft conviction.  We dismiss the appeal for want of jurisdiction.

On May 5, 1982, appellant pleaded guilty to theft and was sentenced to fifteen years’ imprisonment.  On July 29, 2003, appellant filed a notice of appeal with this court, and on October 14, 2003, he filed a motion for out-of-time appeal.

The rules of appellate procedure set out rules that must be followed to invoke this court’s jurisdiction over an appeal.  
White v. State, 
61 S.W.3d 424, 427-28 (Tex. Crim. App. 2001).  If the jurisdiction of a court of appeals is not properly invoked, the power of the appellate court to act is as absent as if it did not exist.  
Id. 
at 428.  Appellate jurisdiction is invoked by giving timely and proper notice of appeal.  
Id.

Appellant’s notice of appeal was due eleven years ago.  Thus, because appellant’s appeal is untimely, we do not have jurisdiction over this appeal.  
See Slaton v. State, 
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  

Absent appellate jurisdiction, we have no authority to take any action except dismiss the appeal.  
Id.; Olivo v. State, 
918 S.W.2d 519, 523, 525 (Tex. Crim. App. 1996).  Accordingly, we dismiss the appeal for want of jurisdiction.

PER CURIAM



PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 20, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.